MEMORANDUM **
Vera Lucia Santos Da Silva and Eze-quiel Rosendo Santos Da Silva, natives and citizens of Brazil, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.2006). We deny the petition for review.
The agency found petitioners’ presumption of future persecution was rebutted by a fundamental change in circumstances pursuant to 8 C.F.R. § 1208.16(b)(1). Petitioners do not challenge this dispositive determination in their counseled opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not supported by argument are deemed abandoned).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.